McCay, Judge.
1, 2. We see no objection to the course pursued by the judge in correcting the verdict. In effect, it was the same thing as though the amount was written by the foreman’s own hand. It was done in the presence of the jury and by their direction. We have all of us seen the same thing done often, and have never heard it objected to before. The verdict in the other case was for the defendant, and needed no correction. It was found that nothing was due from the defendant to the plaintiff, according to evidence under the pleadings.
3. Nor do we think the verdict contrary to the evidence. There is the positive proof of the plaintiff on one side and really no very definite proof on the other. That there is not so much lumber in the house is not conclusive, as it might have been stolen. Again, it seems difficult to understand how the expert could tell the quality of any of the lumber, such as the sleepers, joists, scantling, etc., as they could not be got at to inspect, and he would have to depend on others for the size and number. We suspect the jury did not have as high an opinion of his skill as a calculator as he has himself.
Let the judgment of the court below be affirmed.